NOT FOR PUBLICATION IN WEST'S HAWAI‘I REli’ORTS AND PACIFIC REPORTER

NO. 30253

IN THE INTERMEDIATE COURT OF APPEALS

oF THE sTATE 0F HAwAfI

sTATE oF HAwArI, plaintiff-Appe11ee, v.:
JOAQUIN AYRES, JR., Defendant-Appellant

  

§§
APPEAL FROM THE CIRCUIT COURT OF THE FIFTH CIRCUTT
(CASE NO. 5DTC-09-OOO983)

ORDER DISMISSING APPEAL PURSUANT TO HRAP RULE 30
(By: Fujise, Presiding Judge, Reifurth and Ginoza, JJ.)

Upon review of the record, it appears that:

(l) Defendant-Appellant Joaquin Ayres, JrL (Appellant)
filed a notice of appeal on November l8, 2009; .

(2) on January l9, 20l0, the appellate clerk filed the
record on appeal and informed Appellant that the jurisdictional
statement was due on January 29, 2010 and the opening brief was
due on February 28, 20l0;

(3) Appellant did not file either document;

(4) on March ll, 20l0, the appellate clerk informed
Appellant the time for filing the statement of jurisdiction and
opening brief expired and that the matter would be called to the
attention of the court and the appeal may be dismissed;

(5) thereafter, Appellate filed a document entitled
Motion on April l2, 20l0;

(6) on May 1l, 20l0, this court denied Appellant’s
Motion and further ordered the jurisdictional statement due date
extended to June l, 2010 and the opening brief due date extended
to July l, 20l0;

(7) the order stated specifically that failure to file
the jurisdictional statement and the opening brief will result in
dismissal of the appeal; d

(8) Appellant did not file the jurisdictional statement
or opening brief;

(9) on July 22, 20l0, the appellate clerk informed
Appellant that: (a) the time to file the jurisdictional statement